Case 3:18-cv-02062-SRU Document 39-1 Filed 02/12/19 Page 1 of 5




          EXHIBIT A
       Case 3:18-cv-02062-SRU Document 39-1 Filed 02/12/19 Page 2 of 5




                                          CERTIFICATION

           The Trustees of the Local 464A United Food and Commercial Workers Union Pension

 Fund and Local 464A United Food and Commercial Workers Union Welfare Service Benefit Fund

 (collectively, "Local 464A" or ·'Plaintiff'), declare, as to the claims asserted under the federal

securities laws that:

           1.    Plaintiff did not purchase the securities that are the subject of this action at the

direction of Plaintiff's counsel or in order to participate in any private action.

          2.     Plaintiff is willing to serve as a representative party on behalf of the class, including

providing testimony at deposition and trial, if necessary.

          3.     Plaintiffs Class Period purchase and sale transactions in the XPO Logistics, Inc.

securities that are the subject of this action are attached in Schedule A.

          4.     Plaintiff has full power and authority to bring suit to recover for its investment

losses listed in the attached Schedule A.

          5.     Plaintiff has fully reviewed the facts and allegations of a complaint filed in this

action and authorizes the filing of the motion for appointment as lead plaintiff on its behalf in this

action.

          6.    I, John T. Niccollai, as Trustee of Local 464A, am authorized to make legal

decisions on behalf of Local 464A.

          7.    Plaintiff intends to actively monitor and vigorously pursue this action for the benefit

of the class.

          8.    Plaintiff will endeavor to provide fair and adequate representation and work directly

with the efforts of class counsel to ensure that the largest recovery for the class consistent with

good faith and meritorious judgment is obtained.
       Case 3:18-cv-02062-SRU Document 39-1 Filed 02/12/19 Page 3 of 5




        9.       Local 464A is not currently serving and has not served as a representative party for

a class action filed under the federal securities laws during the three years prior to the date of this

Certification.

        l 0.     Local 464A has not sought to serve as a representative party for a class action filed

under the federal securities laws during the three years prior to the date of this Certification.

        11.      Plaintiff will not accept any payment for serving as a representative party on behalf

of the class beyond Plaintiffs pro rata share of any recovery, except such reasonable costs and

expenses (including lost wages) directly relating to the representation of the class as ordered or

approved by the Court.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this d). S'ti. day of January 2019.




                                                         ·ccollai, as Trustee of the Local 464A
                                               United Food and Commercial Workers Union
                                               Pension Fund and Local 464A United Food and
                                               Commercial Workers Union Welfare Service
                                               Benefit Fund
Case 3:18-cv-02062-SRU Document 39-1 Filed 02/12/19 Page 4 of 5



                            SCHEDULE A

       Local 464A United Food and Commercial Workers Union
                           Pension Fund

         Security     Bul::/Sell     Date         Quantity    Price
      Common Stock      Buy        3/29/2017       5,322     $47.07
      Common Stock      Buy        2/ 12/2018      3.600     $89.11
      Common Stock      Buy        2/14/2018        400      $90.81
      Common Stock      Buy        2/14/2018       6,000     $92.03
      Common Stock      Buy        2/23/2018        500      $96.27
      Common Stock      Buy        2/26/2018        400      $99.15
      Common Stock      Buy        2/28/2018        200      $99.99
      Common Stock      Buy         3/2/2018       1,000     $97.46
      Common Stock      Buy        3/12/20 I 8      400      $104.68
      Common Stock      Buy        3/21 /2018       400      $104.76
      Common Stock      Buy        4/ 16/2018       100      $104.01
      Common Stock      Buy        4/ 18/2018       200      $108.85
      Common Stock      Buy        4/23/2018        300      $105.42
      Common Stock      Buy        9/10/2018       2,775     $111.16
      Common Stock      Buy        11 / 14/2018    3,677      $78.97
      Common Stock       Sell      6/27/2017       3.085      $61.33
      Common Stock       Sell       1/30/2018       230       $94.04
      Common Stock       Sell      5/30/2018        648      $109.44
      Common Stock       Sell      6/25/2018        704      $103.22
      Common Stock       Sell      9/20/2018        100      $114.44
      Common Stock       Sell       11/6/2018       500       $85.42
      Common Stock       Sell       11/8/2018       200       $82.89


        Local 464A United Food and Commercial Wo rkers Union
                    Welfare Service Benefit Fund

         Security   Bul:'./Sell       Date        Quantity     Price
       Common Stock   Buy          2/12/2018       2.300     $89.11
       Common Stock   Buy          2/14/2018        350       $90.86
       Common Stock   Buy          2/ 14/2018      2,300      $92.03
       Common Stock   Buy          2/23/2018        300       $96.27
       Common Stock   Buy          2/26/2018        300       $99.15
       Common Stock   Buy          2/28/2018        100       $99.99
       Common Stock   Buy           3/2/2018        450       $96.99
       Common Stock   Buy           3/5/2018        300      $ I 00.92
       Common Stock   Buy          4/16/2018         75      $ 104.04
Case 3:18-cv-02062-SRU Document 39-1 Filed 02/12/19 Page 5 of 5



      Common Stock    Buy     4/ 18/2018   100    $108.85
      Common Stock    Buy     4/23/2018    200    $105.22
      Common Stock    Buy     4/24/2018    100    $104.18
      Common Stock    Sell    8/28/2018     25    $106.15
      Common Stock    Sell    9/20/2018    100    $114.54
      Common Stock    Sell    11/6/2018    500     $85.42
      Common Stock    Sell    11/8/2018    100     $82.93
